





Exhibit 10.30












NRG Yield, Inc.








Executive Change-in-Control
and General Severance Plan for Tier IA and Tier IIA Executives
(Amended and Restated Effective January 1, 2017)






 
 
 




--------------------------------------------------------------------------------






Contents









--------------------------------------------------------------------------------





Article 1.
Establishment and Term of the Plan
1
Article 2.
Definitions
2
Article 3.
Severance Benefits
6
Article 4.
Confidentiality and Noncompetition
10
Article 5.
Certain Change in Control Payment
13
Article 6.
Legal Fees and Notice
13
Article 7.
Successors and Assignment
14
Article 8.
Miscellaneous
14



















 
i
 




--------------------------------------------------------------------------------








NRG Yield, Inc.
Executive Change-in-Control
and General Severance Plan for Tier I and Tier II Executives
Article 1.Establishment and Term of the Plan
1.1    Establishment of the Plan. NRG Yield, Inc. (hereinafter referred to as
the “Company”) hereby adopted this plan knows as the “NRG Yield, Inc. Executive
Change-in-Control and General Severance Plan” (the “Plan”). The Plan is
effective January 1, 2017. The Plan provides severance benefits to Tier IA
Executives and Tier IIA Executives of the Company (each an “Executive” and
collectively the “Executives”) upon certain terminations of employment from the
Company.
The Company considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interests of the
Company and its stockholders. In this connection, the Company recognizes that,
as is the case with many publicly held corporations, the possibility of a change
in control may arise and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.
Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management to their assigned duties without distraction in
circumstances arising from the possibility of a Change in Control of the
Company.
1.2    Initial Term. This Plan commenced on January 1, 2017 (the “Effective
Date”) and shall continue for a period of three (3) years (the “Initial Term”).
1.3    Successive Periods. The term of this Plan shall automatically be extended
for one (1) additional year at the end of the Initial Term, and then again after
each successive one (1) year period thereafter (each such one (1) year period
following the Initial Term is referred to as a “Successive Period”). However,
the Committee may terminate this Plan at the end of the Initial Term, or at the
end of any Successive Period thereafter, by giving the Executives written notice
of intent to terminate the Plan, delivered at least six (6) months prior to the
end of such Initial Term or Successive Period. If such notice is properly
delivered by the Company, this Plan, along with all corresponding rights,
duties, and covenants, shall automatically expire at the end of the Initial Term
or Successive Period then in progress.
1.4    Change-in-Control Renewal. Notwithstanding the provisions of Section 1.3
above, in the event that a Change in Control of the Company occurs during the
Initial Term or any Successive Period, upon the effective date of such Change in
Control, the term of this Plan shall automatically and irrevocably be renewed
for a period of two (2) years from the effective date of such Change in Control.
Further, this Plan may be assigned to the successor in such Change in Control,
as further provided in Article 8 herein. This Plan shall thereafter
automatically terminate following such two (2) year Change-in-Control renewal
period; provided that such termination shall not affect or diminish the rights
of Executives who become entitled to benefits or payments under this Plan.
Article 2.Definitions
Whenever used in this Plan, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.
(a)
“Base Salary” means the greater of the Executive’s annual rate of salary,
whether or not deferred, at: (i) the Effective Date of Termination or (ii) at
the date of the Change in Control.

(b)
“Beneficiary” means the persons or entities designated or deemed designated by
the Executive pursuant to Section 8.6 herein.



 
1
 




--------------------------------------------------------------------------------





(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” shall mean one or more of the following:

(i)
The conviction of, or an agreement to a plea of nolo contendere to, any felony
or other crime involving moral turpitude; or

(ii)
The Executive’s willful and continuing refusal to substantially perform duties
as reasonably directed by the Board under this or any other agreement (after
receipt of written notice from the Board setting forth such duties and
responsibilities to be performed); or

(iii)
In carrying out the Executive’s duties, the Executive engages in conduct that
constitutes willful gross neglect or willful gross misconduct which, in either
case, results in demonstrable harm to the business, operations, prospects, or
reputation of the Company; or

(iv)
Any other material breach of Article 4 of this Plan which is not cured to the
Board’s reasonable satisfaction within fifteen (15) days after written notice
thereof to the Executive.

For purposes of this Plan, there shall be no termination for Cause pursuant to
subsections (i) through (iv) above, unless a written notice, containing a
detailed description of the grounds constituting Cause hereunder, is delivered
to the Executive stating the basis for the termination. Upon receipt of such
notice, the Executive shall be given thirty (30) days to fully cure and remedy
the neglect or conduct that is the basis of such claim. If the Executive fails
to fully cure and remedy such neglect or misconduct within such thirty (30) day
period, the Executive shall have an opportunity to be heard before the full
Board. After such hearing, a termination for Cause shall only occur if there is
a vote of three-quarters (3/4) of the Board to terminate the Executive for
Cause.
(e)
“Change in Control” shall mean the first to occur of any of the following
events:

(i)
Any “person” (as that term is used in Sections 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) other than NRG Energy, Inc. or one of its
subsidiaries or affiliates (A) becomes the “Beneficial Owner” (as that term is
used in Section 13(d) of the Exchange Act), directly or indirectly, of fifty
percent (50%) or more of the Company’s capital stock entitled to vote in the
election of directors, excluding any "person" who becomes a "beneficial owner"
in connection with a Business Combination (as defined in paragraph (iii) below)
which does not constitute a Change in Control under said paragraph (iii); or (B)
obtains the power to, directly or indirectly, vote or cause to be voted fifty
percent (50%) or more of the Company’s capital stock entitled to vote in the
election of directors, including by contract or through proxy; or

(ii)
Persons who on the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including without limitation, as a result of a
tender offer, proxy contest, merger, or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least two-thirds (2/3) of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as defined in Sections 13(d)
and 14(d) of the Exchange Act) other than the Board, including by reason of
agreement intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or



 
2
 




--------------------------------------------------------------------------------





(iii)
Consummation of a reorganization, merger, consolidation, or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the company resulting from such Business
Combination (including, without limitation, a company which, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the outstanding voting securities of the Company; or

(iv)
The stockholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company.

(f)
“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successors thereto.

(g)
“Committee” means the Compensation Committee of the Board or any other committee
appointed by the Board to perform the functions of the Compensation Committee.

(h)
“Company” means NRG Yield, Inc., a Delaware corporation, or any successor
thereto as provided in Article 7 herein.

(i)
“Disability” shall mean the Executive’s inability to perform the essential
duties, responsibilities, and functions of his position with the Company and its
affiliates as a result of any mental or physical disability or incapacity even
with reasonable accommodations of such disability or incapacity, provided by the
Company and its affiliates, or if providing such accommodations would be
unreasonable, for a period of twelve (12) months. The Executive shall cooperate
in all respects with the Company if a question arises as to whether he has
become disabled (including, without limitation, submitting to an examination by
a medical doctor or other health care specialists selected by the Company and
reasonably acceptable to the Executive and authorizing such medical doctor or
such other health care specialist to discuss the Executive’s condition with the
Company).

(j)
“Effective Date” means the commencement date of this Plan as specified in
Section 1.2 of this Plan.

(k)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as defined hereunder, which triggers the payment of Severance Benefits
hereunder.

(l)
“Former Parent Company” means NRG Energy, Inc., a Delaware corporation, and
their affiliates and any successors thereto.

(m)
“Good Reason” shall mean without the Executive’s express written consent the
occurrence of any one or more of the following:

(i)
The Company materially reduces the amount of the Executive’s then current Base
Salary or the target for his annual bonus; or

(ii)
A material reduction in the Executive’s benefits under or relative level of
participation in the Company’s employee benefit or retirement plans, policies,
practices, or arrangements in which the Executive participates as of the
Effective Date of this Plan; or



 
3
 




--------------------------------------------------------------------------------





(iii)
A material diminution in the Executive’s title, authority, duties, or
responsibilities or the assignment of duties to the Executive which are
materially inconsistent with his position; or

(iv)
The failure of the Company to obtain in writing the obligation to perform or be
bound by the terms of this Plan by any successor to the Company or a purchaser
of all or substantially all of the assets of the Company within fifteen (15)
days after a merger, consolidation, sale, or similar transaction.

For purposes of this Plan, the Executive is not entitled to assert that his
termination is for Good Reason unless the Executive gives the Board written
notice of the event or events which are the basis for such claim within ninety
(90) days after the event or events occur, describing such claim in reasonably
sufficient detail to allow the Board to address the event or events and a period
of not less than thirty (30) days after to cure or fully remedy the alleged
condition.
(n)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Plan relied upon, and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

(o)
“Qualifying Termination” means:

(i)
If such event occurs within twenty-four (24) months immediately following a
Change in Control:

(A)
An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company; or

(B)
A voluntary termination by the Executive for Good Reason pursuant to a Notice of
Termination delivered to the Company by the Executive; or

(ii)
If such event occurs at any other time:

(A)
An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, death, or Disability pursuant to a Notice of
Termination delivered to the Executive by the Company.

(p)
“Severance Benefits” means the payment of Change-in-Control or General (as
appropriate) Severance compensation as provided in Article 3 herein.

(q)
“Specified Employee” means any Executive described in section 409A(a)(2)(B)(i)
of the Code.

(r)
“Tier IA Executives” shall include those employees of the Company with the Job
Level of EVP prior to the Change in Control, or such other employee who is
designated as a Tier IA Executive in the Company’s human resources information
system immediately prior to the Change in Control other than the CEO.

(s)
“Tier IIA Executives” shall include those employees of the Company with the Job
Level of SVP prior to the Change in Control, or such other employee who is
designated as a Tier IIA Executive in the Company’s human resources information
system immediately prior to the Change in Control.

Article 3.    Severance Benefits


 
4
 




--------------------------------------------------------------------------------





3.1    Right to Severance Benefits - Change-in-Control Severance Benefits. The
Executive shall be entitled to receive from the Company Change-in-Control
Severance Benefits, as described in Section 3.2 herein, if a Qualifying
Termination of the Executive’s employment has occurred within twenty-four (24)
months immediately following a Change in Control of the Company.
(a)
General Severance Benefits. The Executive shall be entitled to receive from the
Company General Severance Benefits, as described in Section 3.3 herein, if a
Qualifying Termination of the Executive’s employment has occurred other than
during the twenty-four (24) months immediately following a Change in Control.

(b)
No Severance Benefits. The Executive shall not be entitled to receive Severance
Benefits if the Executive’s employment with the Company ends for reasons other
than a Qualifying Termination.

(c)
General Release and Acknowledgement of Restrictive Covenants. As a condition to
receiving Severance Benefits under either Section 3.2 or 3.3 herein, the
Executive shall be obligated to execute a general release of claims in favor of
the Company, its current and former affiliates and stockholders, and the current
and former directors, officers, employees, and agents of the Company in a form
acceptable to the Company, and any revocation period for such release must have
expired, in each case within 60 days of the date of termination. The date upon
which the executed release is no longer subject to revocation shall be referred
to herein as the “Release Effective Date”. The Executive must also execute a
notice acknowledging the restrictive covenants in Article 4 within 60 days of
the date of termination. Any payments under Section 3.2 or 3.3 shall commence
only after execution of the release and acknowledgement, and in the manner
provided in Section 3.4.

(d)
No Duplication of Severance Benefits. If the Executive becomes entitled to
Change-in-Control Severance Benefits, the Severance Benefits provided for under
Section 3.2 hereunder shall be in lieu of all other Severance Benefits provided
to the Executive under the provisions of this Plan and any other Company-related
or Former Parent Company-related severance plans, programs, or agreements
including, but not limited to, the Severance Benefits under Section 3.3 herein.
Likewise, if the Executive becomes entitled to General Severance Benefits, the
Severance Benefits provided under Section 3.3 hereunder shall be in lieu of all
other Severance Benefits provided to the Executive under the provisions of this
Plan and any other Company-related severance plans, programs, or other
agreements including, but not limited to, the Severance Benefits under Section
3.2 herein.

3.2    Description of Change-in-Control Severance Benefits. In the event the
Executive becomes entitled to receive Change-in-Control Severance Benefits, as
provided in Section 3.1 herein, the Company shall provide the Executive with the
following:
(a)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination, provided that to the extent the payment of any amounts pursuant to
this Section 3.2(a) does not constitute “deferred compensation” for purposes of
Code Section 409A, such amounts shall be paid upon the Release Effective Date.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(b)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to: (i) two and ninety-nine
one-hundredths (2.99) for Tier I Executives, or (ii) two (2) for Tier II
Executives times the sum of the following: (A) the Executive’s Base Salary and
(B) the Executive’s annual target bonus opportunity in the year of termination;
provided that to the extent the payment of any amounts pursuant to this Section
3.2(b) does not constitute “deferred compensation” for purposes of Code Section
409A, such amounts shall be paid upon the Release



 
5
 




--------------------------------------------------------------------------------





Effective Date. Notwithstanding the foregoing, in any instance in which the
period in which the Executive could adopt a release (along with its accompanying
revocation period) crosses calendar years, no payments shall be made until the
succeeding calendar year.
(c)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s then current target
bonus opportunity established under the bonus plan in which the Executive is
then participating, for the plan year in which a Qualifying Termination occurs,
adjusted on a pro rata basis based on the number of days the Executive was
actually employed during the bonus plan year in which the Qualifying Termination
occurs, provided that to the extent the payment of any amounts pursuant to this
Section 3.2(c) does not constitute “deferred compensation” for purposes of Code
Section 409A, such amounts shall be paid upon the Release Effective Date.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(d)
Payment of all or a portion of the Executive’s cost to participate in COBRA
medical and dental continuation coverage for eighteen (18) months following the
Executive’s Effective Date of Termination, such that Executive maintains the
same coverage level and cost, on an after tax basis, as in effect immediately
prior to the Executive’s Effective Date of Termination.

Notwithstanding the above, these medical benefits shall be discontinued prior to
the end of the stated continuation period in the event the Executive is eligible
to receive substantially similar benefits from a subsequent employer, as
determined solely by the Committee in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such employment, and shall provide, or
cause to provide, to the Company in writing correct, complete, and timely
information concerning the same.
(e)
Treatment of outstanding long-term incentives shall be in accordance with the
governing plan document and award agreements, if any.

3.3    Description of General Severance Benefits. In the event the Executive
becomes entitled to receive General Severance Benefits as provided in Section
3.1(a) herein, the Company shall provide the Executive with the following:
(a)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to the Executive’s unpaid Base Salary,
accrued vacation pay, unreimbursed business expenses, and all other items earned
by and owed to the Executive through and including the Effective Date of
Termination; provided that to the extent the payment of any amounts pursuant to
this Section 3.3(a) does not constitute “deferred compensation” for purposes of
Code Section 409A, such amounts shall be paid upon the Release Effective Date.
Notwithstanding the foregoing, in any instance in which the period in which the
Executive could adopt a release (along with its accompanying revocation period)
crosses calendar years, no payments shall be made until the succeeding calendar
year.

(b)
A lump-sum amount, paid upon the date that is sixty (60) calendar days following
the Effective Date of Termination, equal to one and one-half (1.5) times the
Executive’s Base Salary; provided that to the extent the payment of any amounts
pursuant to this Section 3.3(b) does not constitute “deferred compensation” for
purposes of Code Section 409A, such amounts shall be paid upon the Release
Effective Date. Notwithstanding the foregoing, in any instance in which the
period in which the Executive could adopt a release (along with its accompanying
revocation period) crosses calendar years, no payments shall be made until the
succeeding calendar year.



 
6
 




--------------------------------------------------------------------------------





(c)
Payment of all or a portion of the Executive’s cost to participate in COBRA
medical and dental continuation coverage for eighteen (18) months following the
Executive’s Effective Date of Termination, such that Executive maintains the
same coverage level and cost, on an after tax basis, as in effect immediately
prior to the Executive’s Effective Date of Termination.

Notwithstanding the above, these medical insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive is eligible to receive substantially similar benefits from a
subsequent employer, as determined solely by the Committee in good faith. For
purposes of enforcing this offset provision, the Executive shall be deemed to
have a duty to keep the Company informed as to the terms and conditions of any
subsequent employment and the corresponding benefits earned from such
employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same.
(d)
Treatment of outstanding long-term incentives shall be in accordance with the
governing plan document and award agreements, if any.

3.4    Coordination with Release and Delay Required by Code Section 409A.
(a)
To the extent any continuing benefit (or reimbursement thereof) to be provided
is not “deferred compensation” for purposes of Code Section 409A, then such
benefit shall commence or be made immediately after the Release Effective Date.
To the extent any continuing benefit (or reimbursement thereof) to be provided
is “deferred compensation” for purposes of Code Section 409A, then such benefits
shall be reimbursed or commence upon the sixtieth (60) day following the
Executive’s termination of employment. The delayed benefits shall in any event
expire at the time such benefits would have expired had the benefits commenced
immediately upon Executive’s termination of employment.

(b)
Notwithstanding any other payment schedule provided herein to the contrary, if
the Executive is deemed on the date of termination to be a Specified Employee,
then, once the release and acknowledgement required by Section 3.1(c) is
executed and delivered and no longer subject to revocation, any payment that is
considered deferred compensation under Code Section 409A payable on account of a
“separation from service” shall be made on the date which is the earlier of (A)
the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death (the “Delay Period”) to the extent required under Code Section 409A. Upon
the expiration of the Delay Period, all payments delayed pursuant to this
Section 3.4(b) (whether they would have otherwise been payable in a single sum
or in installments in the absence of such delay) shall be paid to the Executive
in a lump sum, and any remaining payments due under this Plan shall be paid or
provided in accordance with the normal payment dates specified for them herein.



 
7
 




--------------------------------------------------------------------------------





Article 4.    Confidentiality and Noncompetition
In the event the Executive becomes entitled to receive Change-in-Control
Severance Benefits as provided in Section 3.2 herein or General Severance
Benefits as provided in Section 3.3 herein, the following shall apply:
(a)
Confidential Information. The Executive acknowledges that the information,
observations, and data (including trade secrets) obtained by him while employed
by the Company concerning the business or affairs of the Company or any of its
affiliates (“Confidential Information”) are the property of the Company or such
affiliate. Therefore, except in the course of the Executive’s duties to the
Company or as may be compelled by law or appropriate legal process, the
Executive agrees that he shall not disclose to any person or entity or use for
his own purposes any Confidential Information or any confidential or proprietary
information of other persons or entities in the possession of the Company and
its affiliates (“Third Party Information”), without the prior written consent of
the Board, unless and to the extent that the Confidential Information or Third
Party Information becomes generally known to and available for use by the public
other than as a result of the Executive’s acts or omissions. Except in the
course of the Executive’s duties to Company or as may be compelled by law or
appropriate legal process, the Executive will not, during his employment with
the Company, or permanently thereafter, directly or indirectly use, divulge,
disseminate, disclose, lecture upon, or publish any Confidential Information,
without having first obtained written permission from the Board to do so. As of
the Effective Date of Termination, the Executive shall deliver to the Company,
or at any other time the Company may reasonably request, all memoranda, notes,
plans, records, reports, computer files, disks and tapes, printouts and software
and other documents and data (and copies thereof) embodying or relating to Third
Party Information, Confidential Information, or the business of the Company, or
its affiliates which he may then possess or have under his control.

(b)
Intellectual Property, Inventions, and Patents. The Executive acknowledges that
all discoveries, concepts, ideas, inventions, innovations, improvements,
developments, methods, trade secrets, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information), and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which may relate to the Company’s or any
of its affiliates’ actual or anticipated business, research and development, or
existing or future products or services and which are conceived, developed, or
made by the Executive (whether alone or jointly with others) while employed by
the Company and its affiliates (“Work Product”), belong to the Company or such
affiliate. The Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after the Executive’s employment with the Company) to
establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney, and other instruments). The Executive
acknowledges that all applicable Work Product shall be deemed to constitute
“works made for hire” under the U.S. Copyright Act of 1976, as amended. To the
extent any Work Product is not deemed a work made for hire, then the Executive
hereby assigns to the Company or such affiliate all right, title, and interest
in and to such Work Product, including all related intellectual property rights.

The Executive is hereby advised that the above paragraph regarding the Company’s
and its affiliates’ ownership of Work Product does not apply to any invention
for which no equipment, supplies, facilities, or trade secret information of the
Company or any affiliate was used and which was developed entirely on the
Executive’s own time, unless: (i) the invention relates to the business of the
Company or any affiliate or to the Company’s or any affiliate’s actual or
demonstrably anticipated research or development, or (ii) the invention results
from any work performed by the Executive for the Company or any affiliate.
(c)
Noncompete. In further consideration of the compensation to be paid to the
Executive hereunder, the Executive acknowledges that during the course of his
employment with the Company and its affiliates he shall become familiar with the
Company’s trade secrets and with other Confidential



 
8
 




--------------------------------------------------------------------------------





Information concerning the Company and its affiliates and that his services
shall be of special, unique, and extraordinary value to the Company and its
affiliates, and therefore, the Executive agrees that, during the Executive’s
employment with the Company and for one (1) year thereafter (the “Noncompete
Period”), the Executive shall not directly or indirectly own any interest in,
manage, control, participate in, consult with, render services for, be employed
in an executive, managerial, or administrative capacity by, or in any manner
engage in any company engaged in any business which competes with the businesses
of the Company or its affiliates, as such businesses exist or are in process
during the Executive’s employment with the Company, within any geographical area
in which the Company or its affiliates engage or have definitive plans to engage
in such businesses. Nothing herein shall prohibit the Executive from being a
passive owner of not more than two percent (2%) of the outstanding stock of any
class of a corporation which is publicly traded, so long as the Executive has no
active participation in the business of such corporation. Notwithstanding the
foregoing, the provisions of this Article 4(c) shall not apply in the case of
termination of the Executive’s employment pursuant to any material breach of the
Company’s obligations under Article 3 which remains uncured for more than twenty
(20) days after notice is received from the Executive of such breach, which such
notice shall include a detailed description of the grounds constituting such
breach.
(d)
Nonsolicitation. During the Noncompete Period, the Executive shall not directly
or indirectly through another person or entity: (i) induce or attempt to induce
any employee of the Company or any of its affiliates to leave the employ of the
Company or such affiliate, or in any way interfere with the relationship between
the Company or any affiliate and any employee thereof; (ii) hire any person who
was an employee of the Company or any affiliate during the last six (6) months
of the Executive’s employment with the Company; or (iii) induce or attempt to
induce any customer, supplier, licensee, licensor, franchisee, or other business
relation of the Company or any affiliate to cease doing business with the
Company or such affiliate, or in any interfere with the relationship between any
such customer, supplier, licensee, or business relation and the Company or any
affiliate (including, without limitation, making any negative or disparaging
statements or communications regarding the Company or its affiliates).

(e)
Nondisparagement. During the Noncompete Period, Employee shall not disparage the
Company, its subsidiaries and parents, and their respective officers, managers,
or make any public statement (whether written or oral) reflecting negatively on
the Company, its subsidiaries and parents, and their respective officers,
managers, and employees, including, but not limited to, any matters relating to
the operation or management of the Company, irrespective of the truthfulness or
falsity of such statement, except as may otherwise be required by applicable law
or compelled by process of law. By way of example and not limitation, Employee
agrees that he will not make any written or oral statements that cast in a
negative light the services, qualifications, business operations or business
ethics of the Company or its employees. During the Noncompete Period, the
Company shall not disparage Employee, or make any public statement (whether
written or oral) reflecting negatively on Employee, including, but not limited
to, any matters relating to the operation or management of the Company,
irrespective of the truthfulness or falsity of such statement, except as may
otherwise be required by applicable law or compelled by process of law. Nothing
in this Section 5(d) shall restrict either party's ability to: (i) consult with
counsel, (ii) make truthful statements under oath or to a government agency or
official, or (iii) take any legal action with respect to his employment or
termination of employment with the Company.

(f)
Duration, Scope, or Area. If, at the time of enforcement of this Article 4, a
court shall hold that the duration, scope, or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope, or area reasonable under such circumstances shall be
substituted for the stated duration, scope, or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope, and area permitted by law. Sections 4(c) and 4(d) shall not apply to any
Executive whose principal work location for the Company at the time of
termination was in the State of California.



 
9
 




--------------------------------------------------------------------------------





(g)
Company Enforcement. In the event of a breach or a threatened breach by the
Executive of any of the provisions of this Article 4, the Company would suffer
irreparable harm, and in addition and supplementary to other rights and remedies
existing in its favor, the Company shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce or prevent any violations of the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by the Executive of Article 4(c), the Noncompete Period
shall be automatically extended by the amount of time between the initial
occurrence of the breach or violation and when such breach or violation has been
duly cured.

Article 5.    Certain Change in Control Payments
Notwithstanding any provision of the Plan to the contrary, if any payments or
benefits an Executive would receive from the Company under the Plan or otherwise
in connection with the Change in Control (the “Total Payments”) (a) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (b) but
for this Article 5, would be subject to the excise tax imposed by Section 4999
of the Code, then such Executive will be entitled to receive either (i) the full
amount of the Total Payments or (ii) a portion of the Total Payments having a
value equal to $1 less than three (3) times such individual’s “base amount” (as
such term is defined in Section 280G(b)(3)(A) of the Code), whichever of (i) and
(ii), after taking into account applicable federal, state, and local income
taxes and the excise tax imposed by Section 4999 of the Code, results in the
receipt by such employee on an after-tax basis, of the greatest portion of the
Total Payments. Any determination required under this Article 5 shall be made in
writing by the Company’s independent certified public accountants appointed
prior to any change in ownership (as defined under Section 280G(b)(2) of the
Code) or tax counsel selected by such accountants (the “Accountants”), whose
determination shall be conclusive and binding for all purposes upon the
applicable Executive. For purposes of making the calculations required by this
Article 5, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. If there is a reduction pursuant to this Article 5 of the Total Payments
to be delivered to the applicable Executive, the payment reduction contemplated
by the preceding sentence shall be implemented by determining the “Parachute
Payment Ratio” (as defined below) for each “parachute payment” and then reducing
the “parachute payments” in order beginning with the “parachute payment” with
the highest Parachute Payment Ratio. For “parachute payments” with the same
Parachute Payment Ratio, such “parachute payments” shall be reduced based on the
time of payment of such “parachute payments,” with amounts having later payment
dates being reduced first. For “parachute payments” with the same Parachute
Payment Ratio and the same time of payment, such “parachute payments” shall be
reduced on a pro rata basis (but not below zero) prior to reducing “parachute
payments” with a lower Parachute Payment Ratio. For purposes hereof, the term
“Parachute Payment Ratio” shall mean a fraction the numerator of which is the
value of the applicable “parachute payment” for purposes of Section 280G of the
Code and the denominator of which is the actual present value of such payment.
Article 6.    Legal Fees and Notice
6.1    Payment of Legal Fees. Except as otherwise agreed to by the parties, the
Company shall pay the Executive for costs of litigation or other disputes
including, without limitation, reasonable attorneys’ fees incurred by the
Executive during Executive’s lifetime in asserting any claims or defenses under
this Plan, except that the Executive shall bear his own costs of such litigation
or disputes (including, without limitation, attorneys’ fees) if the court (or
arbitrator) finds in favor of the Company with respect to any claims or defenses
asserted by the Executive.
6.2    Notice. Any notices, requests, demands, or other communications provided
for by this Plan shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.
Article 7.    Successors and Assignment
7.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive,


 
10
 




--------------------------------------------------------------------------------





to expressly assume and agree to perform under this Plan in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
the terms of this Plan shall be binding upon any successor in accordance with
the operation of law and such successor shall be deemed the “Company” for
purposes of this Plan.
7.2    Assignment by the Executive. This Plan shall inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him or her hereunder
had he or she continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
Executive’s Beneficiary. If the Executive has not named a Beneficiary, then such
amounts shall be paid to the Executive’s devisee, legatee, or other designee, or
if there is no such designee, to the Executive’s estate.
Article 8.    Miscellaneous
8.1    Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.
8.2    Code Section 409A.
(a)
All expenses or other reimbursements under this Plan shall be made on or prior
to the last day of the taxable year following the taxable year in which such
expenses were incurred by the Executive (provided that if any such
reimbursements constitute taxable income to the Executive, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.

(b)
For purposes of Code Section 409A, the Executive’s right to receive any
installment payment pursuant to this Plan shall be treated as a right to receive
a series of separate and distinct payments.

(c)
Whenever a payment under this Plan specifies a payment period with reference to
a number of days (e.g., “payment shall be made within thirty (30) days following
the date of termination”), the actual date of payment within the specified
period shall be within the sole discretion of the Company.

(d)
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Plan providing for the payment of any amounts or benefits
upon or following a termination of employment unless such termination is also a
“separation from service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Plan, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”

(e)
Notwithstanding any other provision of this Plan to the contrary, in no event
shall any payment under this Plan that constitutes “deferred compensation” for
purposes of Code Section 409A be subject to offset unless otherwise permitted by
Code Section 409A.

(f)
Notwithstanding any provisions in this Plan to the contrary, whenever a payment
under this Plan may be made upon the Release Effective Date, and the period in
which the Executive could adopt the release (along with its accompany revocation
period) crosses calendar years, no payments shall be made until the succeeding
calendar year.

8.3    Entire Plan. This Plan supersedes any prior agreements or understandings,
oral or written, between the parties hereto, with respect to the subject matter
hereof, and constitutes the entire agreement of the parties with respect
thereto. Without limiting the generality of the foregoing sentence, this Plan
completely supersedes any and all prior employment agreements entered into by
and between the Company and the Executive, and all amendments thereto,


 
11
 




--------------------------------------------------------------------------------





in their entirety. Notwithstanding the foregoing, if the Executive has entered
into any agreements or commitments with the Company with regard to Confidential
Information, Noncompetition, or Nonsolicitation, such agreements or commitments
will remain valid and will be read in harmony with this Plan to provide maximum
protection to the Company.
8.4    Severability. In the event that any provision or portion of this Plan
shall be determined to be invalid or unenforceable for any reason, the remaining
provisions of this Plan shall be unaffected thereby and shall remain in full
force and effect.
8.5    Tax Withholding. The Company may withhold from any benefits payable under
this Plan all federal, state, city, or other taxes as may be required pursuant
to any law or governmental regulation or ruling.
8.6    Beneficiaries. The Executive may designate one (1) or more persons or
entities as the primary and/or contingent beneficiaries of any amounts to be
received under this Plan.
Such designation must be in the form of a signed writing acceptable to the Board
or the Board’s designee. The Executive may make or change such designation at
any time.
8.7    Payment Obligation Absolute. The Company’s obligation to make the
payments provided for herein shall be absolute and unconditional, and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment, defense, or other right which the Company may have
against the Executive or anyone else.
Except as provided in Article 3 of this Plan, the Executive shall not be
obligated to seek other employment in mitigation of the amounts payable or
arrangements made under any provision of this Plan, and the obtaining of any
such other employment shall in no event effect any reduction of the Company’s
obligations to make the payments and arrangements required to be made under this
Plan.
8.8    Contractual Rights to Benefits. Subject to approval and ratification by
the Board of Directors, this Plan establishes and vests in the Executive a
contractual right to the benefits to which he or she is entitled hereunder.
However, nothing herein contained shall require or be deemed to require, or
prohibit or be deemed to prohibit, the Company to segregate, earmark, or
otherwise set aside any funds or other assets, in trust or otherwise, to provide
for any payments to be made or required hereunder.
8.9    Modification. No provision of this Plan may be modified, waived, or
discharged with respect to any particular Executive unless such modification,
waiver, or discharge is agreed to in writing and signed by such Executive and by
an authorized member of the Committee, or by the respective parties’ legal
representatives and successors, provided, however, that the Committee may
unilaterally amend this Plan without the Executive’s consent if such amendment
does not materially adversely alter or impair in any significant manner any
rights or obligations of the Executive under the Plan.
8.10    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
8.11    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of New Jersey shall be the controlling law in all
matters relating to this Plan.










 
12
 


